ALLOWABILITY NOTICE
The present application is a 371 national stage entry of PCT/US2018/025258.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Amanullah et al. (WO 2018/009425 A1) and Ravi et al. (US 2009/0038800) are the closest prior art references, of record.
Amanullah discloses a two-component lost circulation material (LCM) having a first component and a second component (Abstract; [0001]; [0006]), wherein the first component comprises a carrier fluid, a particulate material, a fibrous material, and a polymer, wherein the particulate material may be fly ash with pozzolanic properties ([0006]; [0063]), and wherein the second component comprises water and sodium hydroxide ([0006]; [0017]).  Amanullah further discloses delivering the two-component LCM to a lost circulation zone ([0066] – [0067]).
Ravi teaches a method of introducing a sealant composition into a subterranean formation as a pumpable slurry (Abstract; [0011]; [0025]), wherein the sealant composition comprises an aqueous base fluid, a binder material, and a filler material ([0012]; [0026] – [0031]), wherein the binder may comprise pozzolanic material and a cementitious material ([0013]; [0028]) and further wherein the binder may require the addition of an activator material ([0029]).  Ravi teaches wherein the sealant composition may comprises a base fluid, fly ash, hydrated lime, and at least one material, such as weighting agents ([0014]), wherein the method comprises allowing the sealant composition to cure form a cohesive 
However, Amanullah and Ravi, alone or in combination, fails to disclose and/or teach each and every limitation of independent Claims 1, 12, and 18, particularly the limitations: (a) providing a calcium slurry comprising a calcium source, a high pH activator, and water; (b) mixing the pozzolan slurry and the calcium slurry to form a two-part thixotropic lost circulation slurry after the allowing the pozzolan slurry and the calcium slurry to remain separate; and (c) allowing or causing to allow the two-part thixotropic lost circulation slurry to set into a hardened mass within the lost circulation zone.
Therefore, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674